                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF MISSISSIPPI
                                   NORTHERN DIVISION

 RONALD EDWARD WOOTEN                                                              PETITIONER

 V.                                                CIVIL ACTION NO. 3:16-CV-446-DPJ-FKB

 WARDEN B.E. BLACKMON                                                            RESPONDENT

                                              ORDER

          This habeas petition under 28 U.S.C. § 2241 is before the Court on the Report and

Recommendation [14] of United States Magistrate Judge F. Keith Ball. Judge Ball

recommended that habeas relief be denied because Petitioner Ronald Edward Wooten has

received all sentencing credits he is due. The copy of the Report and Recommendation the Court

initially sent Wooten was returned as undeliverable, and a search for Wooten in the Bureau of

Prisons’ Inmate Locator showed that he is now housed at the Federal Correctional Institution in

Butner, North Carolina. So on May 20, 2019, the Court sent another copy of the Report and

Recommendation to Wooten at his new address and notified him that “objections to the Report

and Recommendation shall be due within 14 days of the service of this Order.” Order [16].

          More than 14 days have elapsed since the Court served that Order, and Wooten failed to

file objections to the Report and Recommendation. The Court, having reviewed the Petition [1],

Memorandum in Support [2], Response [11], Memorandum in Support of Response [12], and the

unopposed Report and Recommendation [14] agrees with Judge Ball that habeas relief should be

denied.

          For the foregoing reasons, the Court adopts the Report and Recommendation [14] as the

opinion of the Court and denies Wooten’s habeas petition, which is dismissed with prejudice. A

separate judgment will be entered in accordance with Federal Rule of Civil Procedure 58.
SO ORDERED AND ADJUDGED this the 12th day of June, 2019.

                              s/ Daniel P. Jordan III
                              CHIEF UNITED STATES DISTRICT JUDGE




                                2
